DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 06/29/2020 are being examined. Claims 1-19 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/30/2020 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
The certified copy has been filed in parent Application No. JP2019-093696, filed on 05/20/2019.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 references “A vehicle, comprising: a device for autonomous driving control according to claim 7” as this claim is dependent on claim 7 and written in a form similar to those of independent claims it is unclear if “A vehicle” recited in claim 13 is intended to be the vehicle described in claim 7. For the purpose of compact prosecution the examiner will interpret “A vehicle” to be any vehicle.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 14 is directed to a computer-readable recording medium which, in light of the specification, has a BRI which includes non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. The applicant is advised the inclusion of the term “non-transitory” in the claim limitation will direct the claimed invention to a statutory subject matter.


Claims 1-20 are rejected under 35 U.S.C. 101 because the invention is directed to an abstract idea without significantly more.

On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if it does not fall within one of the four statutory categories of invention (step 1) or does not meet a test for determining that: the claim recites a judicial exception, e.g. an abstract idea (step 2A prong I), without integration into a practical application (step 2A prong II), and does not recite additional elements that provide significantly more than the recited judicial exception (step 2B).

Step 1: Applicant’s independent claim 1 is directed toward A method for autonomous driving control.  Therefore, it can be seen that it/they fall(s) within one of the four statutory categories of invention.  However, the claim(s) 1-6 do not pass the other steps in the test for patentability.

With regard to step 2A prong I, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
(a)	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and


Step 2A Prong I Analysis: Applicant’s independent claim(s) 1 recite(s) the abstract idea determining second actual position data of the second vehicle body according to the first actual position data and the relative position data which comprise “Mental Processes”.  For example, a person can determine a second actual position data of the second vehicle body according to the first actual position data and the relative position data in their mind by knowing the position of a vehicle body they are driving and given relative position data such that the second vehicle body is a distance behind them, determine that the second vehicle distance is that distance behind the actual position of the vehicle body they are driving. 

With regard to Step 2A Prong II, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.

Step 2A prong II Analysis: Claim 1 recites additional limitations obtaining first actual position data of the first vehicle body and obtaining relative position data between the second vehicle body and the first vehicle body which are examples of adding insignificant extra solution activity, in this case pre-solution activity, to the judicial exception. Specifically these examples are of mere data gathering.
Claim 1 also recites wherein, the method is applied to a vehicle, the vehicle comprises a first vehicle body and a second vehicle body, the first vehicle body and the second vehicle body are connected in a non-rigid manner and so that the vehicle performs autonomous driving control according to the first actual position data and the second actual position data which are examples of intended use and therefore add no patentable weight to the claim. 

With regard to Step 2B, under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.

Step 2B Analysis: Applicant’s claim(s) 1 does not recite additional elements that provide significantly more than the recited judicial exception.  When considered individually or in combination, the additional limitations of claim 1 does not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application.

Test for patentability conclusion: Thus, since claim 1 is: reciting an abstract idea (step 2A prong I), not integrated into a practical application (step 2A prong II), and does not comprise significantly more than the recited abstract idea (step 2B), it is are directed toward non-statutory subject matter and are rejected under 35 U.S.C. 101.

Claim 2, which is dependent on claim 1, simply adds to the method of claim 1 the pre-solution activity of data gathering wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: obtaining first relative position data of the second vehicle body relative to the first vehicle body. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Claim 3, which is dependent on claim 2, simply adds to the method of claim 2 the pre-solution activity of data gathering, wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: obtaining second relative position data of the first vehicle body relative to the second vehicle body; the additional “mental process” steps of determining whether the first relative position data and the second relative position data are in a corresponding relationship; and if a result of the determining is yes, determining the first relative position data as the relative position data where determining whether the first relative position data and the second relative position data are in a corresponding relationship could be done in a person’s mind, for example if the first relative position data indicated that the second vehicle body was behind and to the left ensuring that the second vehicle data did not indicate the second vehicle body was in a different relative location. Further if the result of the determination indicated the relative position data corresponded, ignoring the second relative vehicle data and continuing to use the first relative position data. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 2 and is thus also rejected under 35 U.S.C. 101.

Claim 4, which is dependent on claim 3, simply adds to the method of claim 3 to the additional “mental process” of if the first relative position data and the second relative position data are not in corresponding relationship which can be done in a person’s mind simply by determining that the first relative position data indicates the second vehicle body is behind and to the right and the second relative position data indicates the second vehicle body is behind and to the left. Further claim 4 adds the extra solution activity of re-obtaining the first relative position data and the second relative position data. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 3 and is thus also rejected under 35 U.S.C. 101.

Claim 5, which is dependent on claim 2, simply adds to the method of claim 2 the pre-solution activity of data gathering wherein, the obtaining the first relative position data of the second vehicle body relative to the first vehicle body comprises: obtaining first relative position sub-data of the second vehicle body relative to the first vehicle body, wherein, the first relative position sub-data is obtained through a first sensor, and the first sensor is set between the first vehicle body and the second vehicle body; obtaining second relative position sub-data of the second vehicle body relative to the first vehicle body, wherein, the second relative position sub-data is obtained through a second sensor, and the second sensor is set between the first vehicle body and the second vehicle body; and the “mental process” step of determining whether the first relative position sub-data and the second relative position sub-data are the same; if a result of the determining is yes, determining the first relative position sub-data or the second relative position sub-data as the first relative position data which could be done in a person’s mind, for example if the first relative position sub-data indicated that the second vehicle body was behind and to the left ensuring that the second vehicle sub-data did not indicate the second vehicle body was in a different relative location. Further if the result of the determination indicated the relative position sub-data corresponded, ignoring the second relative vehicle sub-data and continuing to use the first relative position sub-data. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 2 and is thus also rejected under 35 U.S.C. 101.

Claim 6, which is dependent on claim 3, simply adds to the method of claim 3, the pre-solution activity of data gathering wherein, the obtaining the second relative position data of the first vehicle body relative to the second vehicle body comprises: obtaining third relative position sub-data of the first vehicle body relative to the second vehicle body, wherein, the third relative position sub-data is obtained through a third sensor, and the third sensor is set between the first vehicle body and the second vehicle body; obtaining fourth relative position sub-data of the first vehicle body relative to the second vehicle body, wherein, the fourth relative position sub-data is obtained through the fourth sensor, and the fourth sensor is set between the first vehicle body and the second vehicle body; and the “mental process” step of determining whether the third relative position sub-data and the fourth relative position sub-data are the same; if a result of the determining is yes, determining the third relative position sub-data or the fourth relative position sub-data as the second relative position data. which could be done in a person’s mind, for example if the third relative position sub-data indicated that the second vehicle body was behind and to the left ensuring that the fourth vehicle sub-data did not indicate the second vehicle body was in a different relative location. Further if the result of the determination indicated the relative position sub-data corresponded, ignoring the fourth relative vehicle sub-data and continuing to use the third relative position sub-data. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 3 and is thus also rejected under 35 U.S.C. 101.

Regarding claim 7 it recites a device for autonomous driving control with substantially the same limitations as claim 1 above and is therefore rejected for the same reason.

Regarding claim 8 it recites a device for autonomous driving control with substantially the same limitations as claim 2 above and is therefore rejected for the same reason.

Regarding claim 9 it recites a device for autonomous driving control with substantially the same limitations as claim 3 above and is therefore rejected for the same reason.

Regarding claim 10 it recites a device for autonomous driving control with substantially the same limitations as claim 4 above and is therefore rejected for the same reason.

Regarding claim 11 it recites a device for autonomous driving control with substantially the same limitations as claim 5 above and is therefore rejected for the same reason.

Regarding claim 12 it recites a device for autonomous driving control with substantially the same limitations as claim 6 above and is therefore rejected for the same reason.

Regarding claim 13 it simply adds the device of claim 7 disposed on a vehicle which is generally linking to a technological field. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 7 and is thus also rejected under 35 U.S.C. 101.

Regarding claim 14 it simply adds the method of claim 1 implemented on a computer readable medium which is generally linking to a technological field. When considered individually or in combination, these limitations do not comprise significantly more than the recited abstract idea in claim 1 and is thus also rejected under 35 U.S.C. 101.

Regarding claim 15 it simply recites an electronic device, comprising: a processor; and a memory, used to store instructions to be executed by the processor with limitations substantially the same as claim 1 above which is executing by a general computer the method of claim 1 and is therefore rejected for the same reason.

Regarding claim 16 it simply recites an electronic device, comprising: a processor; and a memory, used to store instructions to be executed by the processor with limitations substantially the same as claim 2 above which is executing by a general computer the method of claim 1 and is therefore rejected for the same reason.

Regarding claim 17 it simply recites an electronic device, comprising: a processor; and a memory, used to store instructions to be executed by the processor with limitations substantially the same as claim 3 above which is executing by a general computer the method of claim 1 and is therefore rejected for the same reason.

Regarding claim 18 it simply recites an electronic device, comprising: a processor; and a memory, used to store instructions to be executed by the processor with limitations substantially the same as claim 4 above which is executing by a general computer the method of claim 1 and is therefore rejected for the same reason.

Regarding claim 19 it simply recites an electronic device, comprising: a processor; and a memory, used to store instructions to be executed by the processor with limitations substantially the same as claim 5 above which is executing by a general computer the method of claim 1 and is therefore rejected for the same reason.

Regarding claim 20 it simply recites an electronic device, comprising: a processor; and a memory, used to store instructions to be executed by the processor with limitations substantially the same as claim 6 above which is executing by a general computer the method of claim 1 and is therefore rejected for the same reason.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 7-8, 13, 14, and 15-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ferrer et al (US 20200247200 A1) henceforth referred to as Ferrer.

Regarding Claim 1 Ferrer teaches
A method for autonomous driving control, wherein, the method is applied to a vehicle, the vehicle comprises a first vehicle body and a second vehicle body, the first vehicle body and the second vehicle body are connected in a non-rigid manner(para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.” ), the method comprises: 
obtaining first actual position data of the first vehicle body(para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.”);  
obtaining relative position data between the second vehicle body and the first vehicle body (para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.”); 
determining second actual position data of the second vehicle body according to the first actual position data and the relative position data, so that the vehicle performs autonomous driving control according to the first actual position data and the second actual position data (Determining the actual position of the first vehicle body followed by the relative position of the second vehicle body would imply the actual location of the second vehicle body.).
 
Regarding Claim 2 Ferrer teaches The method for autonomous driving control according to claim 1,  Ferrer further teaches wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: obtaining first relative position data of the second vehicle body relative to the first vehicle body(para [0075] line 1-13 : “Such controller(s) and sensors of vehicle 100, including DMU 280 and position sensors 285, are configured to detect, measure, convert, and communicate dimensions of and positions of points located on vehicle 100 and trailer TR as they move during operation, and they articulate about hitch point HP during such movement. This capability enables V2V and V2I BSM enabled communication of static and dynamic positions and volumetric envelopes (ENV, FIG. 2) or polyhedrons of and electronic representations of vehicle 100 and articulating trailer TR in absolute positions as well as relative positions related to vehicle 100 and trailer TR, a trailer hitch and hitch point (HP) of vehicle 100, and other vehicles OVs and roadway infrastructure (ITS) in a particular area and roadway.”).

Regarding Claim 7, it recites A device for autonomous driving control with substantially the same limitations as the method of claim 1 above and therefore is rejected for the same reason. Further Ferrer teaches A device for autonomous driving control (para [0048] line 1-9 : “VSC 140, VCS 145, and/or other controllers, devices, and processors according to the disclosure are enabled by and incorporate such V2x, V2V, and V2I technologies and capabilities, and also utilize various additional technologies to determine and establish absolute and relative positioning and navigation of vehicle 100 and towed elements such as trailer TR that articulates about a vehicle hitch point (HP), and V2V and V2I sharing and communication of such positioning and navigation data and information.” ).

Regarding Claim 8, it recites A device for autonomous driving control with substantially the same limitations as the method of claim 2 above and therefore is rejected for the same reason.

Regarding Claim 13 Ferrer teaches A vehicle comprising: a device for autonomous driving control according to claim 7 (para [0074] line 1-5 : “Vehicle 100 also includes the various controller(s) to include a dynamics measurement unit (DMU) 280 and one or more position sensors 285, which are coupled with, embedded as part of, incorporated by, and/or embodied the various controllers already described.”).

Regarding Claim 14 Ferrer teaches A computer-readable storage medium, stored with a computer program, wherein, the method for autonomous driving control according to claim 1 is implemented when the program is executed(para [0051] line 1-7 : “The capabilities and configurations described in connection with any specific micro-processor-based controller as contemplated herein may also be embodied in one or more other controllers and distributed across more than one controller such that multiple controllers can individually, collaboratively, in combination, and cooperatively enable any such capability and configuration.”, para [0053] line 1-15 : “In further illustrations, PCM/MCM/BCM 135, VSC 140, VCS 145, CAN 150, and other controllers, may include one or more microprocessors or central processing units (CPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and non-volatile or keep-alive memory (NVRAM or KAM). NVRAM or KAM is a persistent or non-volatile memory that may be used to store various commands, executable control logic and instructions and code, data, constants, parameters, and variables needed for operating the vehicle and systems, while the vehicle and systems and the controllers and CPUs are unpowered or powered off.”).

Regarding Claim 15, it recites An electronic device, comprising: 
a processor; and, 
a memory, used to store instructions to be executed by the processor with substantially the same limitations as the method of claim 1 above and is therefore rejected for the same reason. Further Ferrer teaches An electronic device, comprising: 
a processor (para [0051] line 1-7 : “The capabilities and configurations described in connection with any specific micro-processor-based controller as contemplated herein may also be embodied in one or more other controllers and distributed across more than one controller such that multiple controllers can individually, collaboratively, in combination, and cooperatively enable any such capability and configuration.”, para [0053] line 1-5 : “In further illustrations, PCM/MCM/BCM 135, VSC 140, VCS 145, CAN 150, and other controllers, may include one or more microprocessors or central processing units (CPU) in communication with various types of computer readable storage devices or media..”); and, 
a memory, used to store instructions to be executed by the processor (para [0053] line 1-15 : “In further illustrations, PCM/MCM/BCM 135, VSC 140, VCS 145, CAN 150, and other controllers, may include one or more microprocessors or central processing units (CPU) in communication with various types of computer readable storage devices or media. Computer readable storage devices or media may include volatile and nonvolatile storage in read-only memory (ROM), random-access memory (RAM), and non-volatile or keep-alive memory (NVRAM or KAM). NVRAM or KAM is a persistent or non-volatile memory that may be used to store various commands, executable control logic and instructions and code, data, constants, parameters, and variables needed for operating the vehicle and systems, while the vehicle and systems and the controllers and CPUs are unpowered or powered off.”)

Regarding Claim 16, it recites an electronic device with substantially the same limitations as the method of claim 2 above and therefore is rejected for the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ferrer and further in view of Rauh et al (US 20140352396 A1) henceforth referred to as Rauh.

Regarding Claim 3 Ferrer teaches The method for autonomous driving control according to claim 2, but does not explicitly teach wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: 
obtaining second relative position data of the first vehicle body relative to the second vehicle body; 
determining whether the first relative position data and the second relative position data are in a corresponding relationship; 
if a result of the determining is yes, determining the first relative position data as the relative position data.

However in the same field of endeavor (sensor systems for vehicles) Rauh teaches wherein, the obtaining relative position data between the second vehicle body and the first vehicle body comprises: 
obtaining first and second data (para [0029] line 1-3 : “Likewise, the first and second sensor signals may be generated using comparable measuring principles and different measuring points. In addition, the first and second sensor signals may be generated by sensor elements using non-comparable measuring principles and identical and/or different measuring points.); 
determining whether the first data and the second data are in a corresponding relationship (para [0029] line 16-19 : “In such a plausibility checking method it is checked, for example, whether the first sensor signals exceed a predefined first threshold value and whether the second sensor signals exceed a predefined second threshold value.”, para [0032] line 5-11 : “Plausibility checking unit 36 of evaluation and control unit 30 recognizes an instantaneous value of the first physical quantity detected by first sensor element 12 as plausible if an instantaneous value of the second physical quantity detected by second sensor element 22 lies within corresponding first reliability range RR of first sensor element 12.”); 
if a result of the determining is yes, determining the first data as the valid data(para [0029] line 19-22 : “If this is the case with the two sensor signals, then the first sensor element whose plausibility is to be checked is considered to be functional and the first sensor signals are considered valid.”, The combination of the system of Ferrer and the method of Rauh would then teach using a first and second relative position data to check the plausibility of the first relative position sensor data and in the case where it is determined the first and second relative position data correspond, using the first relative position data as it is considered valid).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the sensor system of Ferrer with the sensor plausibility checking system of Rauh because “checking the plausibility of sensor signals ensure that in the event of a defective sensor element no undesirable behavior occurs in a system” (Rauh para [0004] line 2-4)

Regarding Claim 4 the combination of Ferrer and Rauh teaches The method for autonomous driving control according to claim 3, further the combination of Ferrer and Rauh teaches further comprises: if the first relative position data and the second relative position data are not in a corresponding relationship, re-obtaining the first relative position data and the second relative position data(Rauh para [0028] line 6-8 : “In this case, the first and second sensor signals are read out cyclically and compared with one another by an evaluation and control unit.”, As the method teaches the sensor data is read out cyclically to determine if the first sensor data is plausible and the  ).

Regarding Claim 5 the combination of Ferrer and Rauh teaches The method for autonomous driving control according to claim 2, further Ferrer teaches wherein, the obtaining the first relative position data of the second vehicle body relative to the first vehicle body comprises: 
obtaining first relative position sub-data of the second vehicle body relative to the first vehicle body, wherein, the first relative position sub-data is obtained through a first sensor, and the first sensor is set between the first vehicle body and the second vehicle body(para [0077] line 1-13 :  “For example, position sensors 285 may receive and communicate via wireless signals WS such DPs as navigation location data and/or as positions of points of corners (CPs) on vehicle 100 and/or trailer TR, which CPs may be absolute or relative to other points on vehicle 100 and trailer TR, such as a hitch point (HP) located on vehicle 100, about which vehicle 100 and trailer TR articulate relative to one another during operation. Such DPs may include information defining points on vehicle 100 and trailer TR, in Cartesian and/or spherical coordinates, as well as the electronically representational polyhedrons or envelopes that substantially represent and enable electronic representations of vehicle 100 and trailer TR.”, Fig. 2, Fig. 2 shows the sensors 285 located on vehicle 100 between the first vehicle body and the second vehicle body); 
However Ferrer does not explicitly teach obtaining second relative position sub-data of the second vehicle body relative to the first vehicle body, wherein, the second relative position sub-data is obtained through a second sensor, and the second sensor is set between the first vehicle body and the second vehicle body; 
determining whether the first relative position sub-data and the second relative position sub-data are the same; 
if a result of the determining is yes, determining the first relative position sub-data or the second relative position sub-data as the first relative position data.

However in the same field of endeavor (sensor systems for vehicles) Rauh teaches obtaining first sub-data, wherein, the first sub-data is obtained through a first sensor(para [0028] line 1-6 : [0028] Different methods are known for checking the plausibility of first sensor signals of a first sensor element with second sensor signals of a second sensor element. For example, the first and second sensor signals may be generated by sensor elements using comparable measuring principles and identical measuring points.)
 obtaining second sub-data, wherein, the second sub-data is obtained through a second sensor para [0028] line 1-6 : [0028] Different methods are known for checking the plausibility of first sensor signals of a first sensor element with second sensor signals of a second sensor element. For example, the first and second sensor signals may be generated by sensor elements using comparable measuring principles and identical measuring points.; 
determining whether the first sub-data and the second sub-data are the same (para [0028] line 8-11 : “In this plausibility check the sensor signals may be compared with one another directly and/or via a quotient and/or via a difference.”); 
if a result of the determining is yes, determining the first sub-data or the second sub-data as the first data (para [0029] line 19-22 : “If this is the case with the two sensor signals, then the first sensor element whose plausibility is to be checked is considered to be functional and the first sensor signals are considered valid.”, The first sensor data being considered valid indicates the use of the first sensor data. The combination of the system of Ferrer and the method of Rauh would then ).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the sensor system of Ferrer with the sensor plausibility checking system of Rauh because “checking the plausibility of sensor signals ensure that in the event of a defective sensor element no undesirable behavior occurs in a system” (Rauh para [0004] line 2-4)

Regarding Claim 6 it constitutes a duplication of parts of claim 3 above and therefore has no patentable significance as a new and unexpected result is not produced as the limitations of claim 6 on introduce further redundancy in the checking of corresponding data from more sensors. Further Ferrer teaches the obtaining of relative position data from sensors disposed between the first and second vehicle body (para [0077] line 1-13 :  “For example, position sensors 285 may receive and communicate via wireless signals WS such DPs as navigation location data and/or as positions of points of corners (CPs) on vehicle 100 and/or trailer TR, which CPs may be absolute or relative to other points on vehicle 100 and trailer TR, such as a hitch point (HP) located on vehicle 100, about which vehicle 100 and trailer TR articulate relative to one another during operation. Such DPs may include information defining points on vehicle 100 and trailer TR, in Cartesian and/or spherical coordinates, as well as the electronically representational polyhedrons or envelopes that substantially represent and enable electronic representations of vehicle 100 and trailer TR.”, Fig. 2, Fig. 2 shows the sensors 285 located on vehicle 100 between the first vehicle body and the second vehicle body);

Regarding Claim 9, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 3 above and therefore is rejected for the same reason.

Regarding Claim 10, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 4 above and therefore is rejected for the same reason.

Regarding Claim 11, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 5 above and therefore is rejected for the same reason.

Regarding Claim 12, it recites a device for autonomous driving control with substantially the same limitations as the method of claim 6 above and therefore is rejected for the same reason.

Regarding Claim 17, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 3 above and therefore is rejected for the same reason.

Regarding Claim 18, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 4 above and therefore is rejected for the same reason.

Regarding Claim 19, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 5 above and therefore is rejected for the same reason.

Regarding Claim 20, it recites an electronic device for autonomous driving control with substantially the same limitations as the method of claim 6 above and therefore is rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20190235504 : Cartel et al. teaches autonomous control of self-driving trucks that monitor the orientation of trailer in relation to the tractor of the semi-trailer truck.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/D.H./Examiner, Art Unit 3668

/ABDHESH K JHA/Primary Examiner, Art Unit 3668